DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 rejection of claim 1 with reference Gao, Applicant argues that Gao merely describes enabling the transfer of emotion related characteristics of a speech signal by extracting and recombining content code and the style of a target emotion but fails to disclose combining the output of the content encoder and the output of the target speaker encoder as input to a decoder, and as such, argues that Gao fails to disclose limitation “combining an output of the content encoder and an output of the target speaker encoder as input data into a decoder of the style transfer autoencoder, an output of the decoder providing the content information of the input source speech data as adapted to a style of the target speaker” (Amendment, pg. 7-9, sec. IA). Examiner respectfully disagrees.
 Gao discloses receiving different utterances x1 and x2 (i.e. source and target utterances) that are each respectively decomposable into emotion invariant content codes c1 and c2 and emotion dependent style codes s1 and s2 (sec. 1; sec. 3.1; sec. 3.2) where in order to transfer the content of the first/source utterance to the style of the second/target utterance (Abstract; sec. 1), source content ci is extracted from the j is extracted from the decomposed target utterance using a style encoder (figure 4), and the extracted source content ci and the a target style sj are combined (i.e. the recombining of decomposed parts) at a Decoder (see figure 4), corresponding to limitation “combining an output of the content encoder and an output of the target speaker encoder as input data into a decoder of the style transfer autoencoder, an output of the decoder providing the content information of the input source speech data as adapted to a style of the target speaker” as required by claim 1 and similar claims 10 and 16.
Regarding the 35 U.S.C. 103 rejection of claims 2-3 and 16-18 with additional references Jia and Narayan, Applicant argues that Jia and Narayan fail to disclose the above alleged deficiency of Gao, and as such, cannot disclose the claims 2-3 and 16-18 (Amendment, pg. 9-10, sec. B). Examiner respectfully disagrees as argued above for claim 1, and absent any reason as to why the cited portions of the references fail to disclose the remaining limitations of claims 2-3 and 16-18, Examiner maintains the rejections of the claims are appropriate.

Response to Amendment
The prior objection to claim 18 (5/18/21) is hereby withdrawn in light of amendments to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.        Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al “Nonparallel Emotional Speech Conversion” (“Gao”)
         Per Claim 1, Gao discloses a method of voice conversion capable of a zero-shot voice conversion with non-parallel data, the method comprising: 
              receiving source speaker speech data as input data into a content encoder of a style transfer autoencoder system, the content encoder providing a source speaker disentanglement of the source speaker speech data by reducing speaker style information of the input source speech data while retaining content information (sec. 1; sec. 3.1; sec. 3.2; fig. 4);
            receiving target speaker input speech as input data into a target speaker encoder (sec. 1; sec. 3.1; A pair of corresponding speech (x1; x2) is assumed to have a 
            combining an output of the content encoder and an output of the target speaker encoder as input data into a decoder of the style transfer autoencoder, an output of the decoder providing the content information of the input source speech data as adapted to a style of the target speaker (To address these issues, we propose a nonparallel training method. Instead of learning one-to-one mapping between paired emotional utterances (x1; x2), we switch to training a conversion model between two emotional domains (X1;X2)…In conversion stage, we extract content code of the source speech and recombine it with style code of the target emotion…., sec. 1; Emotion conversion is performed by extracting and recombining the content code of the source speech and the style code of the target emotion…, Abstract; Decoder, fig. 4). 
Per Claim 4, Gao discloses the method of claim 1,
   Gao discloses wherein the source speaker disentanglement results from a predetermined design of an information bottleneck in the style transfer autoencoder system (fig. 1; fig. 4). 
           Per Claim 5, Gao discloses the method of claim 4, 
   Gao discloses wherein the information bottleneck is constructed by a setting of parameters in a channel axis of the content encoder and in a temporal axis of the content encoder and of the decoder (fig. 1; Downsample, fig. 4, downsampling performed in hidden layer/bottleneck of network architecture of fig. 4, downsampling defined in Applicant’s original specification as dimension reduction along the temporal axis and dimension reduction along the channel axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.      Claims 2, 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Jia et al “Transfer Learning from Speaker Verification to Multispeaker Text-To-Speech Synthesis” (“Jia”)
Per Claim 2, Gao discloses the method of claim 1, wherein the content encoder comprises a first neural network, the target speaker encoder comprises a second neural network, and the decoder comprises a third neural network (The encoders and decoders are implemented with 1D-CNNs to capture the temporal dependencies…, sec. 4.2; fig. 4), the method further comprising: 
subsequently training the first neural network of the content encoder in combination with the third neural network of the decoder in a self-reconstruction training wherein speech inputs from the source speaker are provided into the content encoder and into the target speaker encoder, the self-reconstruction training thereby training the combination of the content encoder and the decoder to adapt aspects of a style of the target speaker during a training mode of the style transfer autoencoder system (fig. 1; Emotion conversion is performed by extracting and recombining the content code of the 
Gao does not explicitly disclose initially pre-training the second neural network of the target speaker encoder using speech information of the target speaker or the target speaker encoder that has been pre-trained using the target speaker speech information
However, these features are taught by Jia:
initially pre-training the second neural network of the target speaker encoder using speech information of the target speaker (sec. 2.1); and 
the target speaker encoder that has been pre-trained using the target speaker speech information (sec. 2.1)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Jia with the method of Gao in arriving at “initially pre-training the second neural network of the target speaker encoder using speech information of the target speaker” and “the target speaker encoder that has been pre-trained using the target speaker speech information”, because such combination would have resulted in to conditioning a synthesis network on a reference speech signal from a desired target speaker (Jia, sec. 2.1).
Per Claim 3, Gao in view of Jia discloses the method of claim 2, 
  Jia discloses wherein the initial pre-training of the target speaker encoder comprises training the second neural network system to maximize an embedding similarity among different utterances of the target speaker and minimize similarities with utterances of other speakers (The network is trained to optimize a generalized end-to-end speaker verification loss, so that embeddings of utterances from the same speaker 
Per Claim 16, Gao discloses a method for transferring a style of voice utterances, as capable of a zero-shot voice conversion with non-parallel data, the method comprising: 
operating an autoencoder system first in a training mode, the autoencoder system comprising a content encoder comprising a second neural network that compresses original input data from an input layer into a shorter code and a decoder comprising a third neural network that learns to un-compress the shorter code to closely match the original input data (fig. 4; sec. 1; sec. 3.1; sec. 3.2), 
    the training mode comprising a self-reconstruction training using speech inputs from a source speaker into the content encoder and into the target speaker encoder, the self-reconstruction training thereby training the second neural network and the third neural network to adapt to a style of the target speaker (Emotion conversion is performed by extracting and recombining the content code of the source speech and the style code of the target emotion…, Abstract; sec. 2.2; fig. 4); and 
            after the training mode, operating the autoencoder system in a conversion mode in which utterances of a source speaker provide source speech utterances in a style of the target speaker (To address these issues, we propose a nonparallel training method. Instead of learning one-to-one mapping between paired emotional utterances (x1; x2), we switch to training a conversion model between two emotional domains (X1;X2)…In conversion stage, we extract content code of the source speech and recombine it with style code of the target emotion…., sec. 1; Emotion conversion is performed by 
Gao does not explicitly disclose preliminarily training a first neural network in a target speaker encoder, using speech information of a target speaker, the first neural network being trained to maximize an embedding similarity among different utterances of the target speaker and minimize similarities with other speakers or the target speaker encoder that has been preliminarily trained using target speaker speech information
 However, these features are taught by Jia:
 preliminarily training a first neural network in a target speaker encoder, using speech information of a target speaker, the first neural network being trained to maximize an embedding similarity among different utterances of the target speaker and minimize similarities with other speakers (sec. 2.1)
the target speaker encoder that has been preliminarily trained using target speaker speech information (sec. 2.1), 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Jia with the method of Gao in arriving at “preliminarily training a first neural network in a target speaker encoder, using speech information of a target speaker, the first neural network being trained to maximize an embedding similarity among different utterances of the target speaker and minimize similarities with other speakers” and “the target speaker encoder that has been preliminarily trained using target speaker speech information”, because such combination would have resulted in to conditioning a synthesis network on a reference speech signal from a desired target speaker (Jia, sec. 2.1).
Claim 17, Gao in view of Jia discloses the method of claim 16, 
   Gao discloses wherein the content encoder is configured to provide a source speaker disentanglement of input source speech data by reducing speaker style information of the input source speech data as a predetermined result of the configuring (fig. 1; fig. 4; sec. 1; A basic idea is to find disentangled representations that can independently model image content and style..., sec. 2.3)
Per Claim 18, Gao in view of Jia discloses the method of claim 17, 
    Gao discloses wherein the reducing of speaker style information results from a specifically-designed bottleneck implemented into a configuration of the autoencoder system (fig. 1; fig. 4). 

3.        Claims 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Narayanan US 2019/0304480 A1 (“Narayanan”)
Per Claim 8, Gao discloses the method of claim 1, wherein the content encoder comprises a first neural network, the target speaker encoder comprises a second neural network, and the decoder comprises a third neural network (fig. 4; sec. 2.3; The encoders and decoders are implemented with gated CNN…, sec. 3.2)
   Gao does not explicitly disclose the method as embodied in a set of machine-readable instructions implementing the style transfer autoencoder system
  However, this feature is taught by Narayanan (Abstract; para. [0041]; para. [0073]-[0074]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Narayanan with the method of Gao in 
      Per Claim 9, Gao in view of Narayanan discloses the method of claim 8, 
 Narayanan discloses the method as implemented on a server on a network (Abstract; para. [0041]-[0042]; para. [0073]-[0074])
          Per Claim 10, Gao discloses a style transfer autoencoder system, comprising: 
a content encoder for receiving source speech information, the content encoder comprising a first neural network that is trainable (fig. 1; We jointly train the encoders, decoders and GAN’s discriminators with multiple losses…., fig. 3.3; Content encoder, fig. 4);
a target speaker encoder for receiving target speaker speech information, the target speaker encoder comprising a second neural network that is trainable (fig. 1; We jointly train the encoders, decoders and GAN’s discriminators with multiple losses…., fig. 3.3; Style encoder, fig. 4); and
            a decoder receiving output data from the content encoder and output data from the target speaker encoder, the decoder providing as output speech information as comprising a content of a source speech utterance in a style of the target speaker, the decoder comprising a third neural network that is trainable, wherein the content encoder is configured with parameter settings in a dimension axis and in a temporal axis so as to downsampling performed in hidden layer/bottleneck of network architecture of fig. 4, downsampling defined in Applicant’s original specification as dimension reduction along the temporal axis and dimension reduction along the channel axis), 
 the speaker disentanglement meaning that a style aspect of a source speech utterance is reduced by a bottleneck caused by the parameter settings, leaving thereby a content aspect of the source speech utterance to be input data into the decoder (fig. 1; fig. 4; sec. 1; A basic idea is to find disentangled representations that can independently model image content and style..., sec. 2.3)
 Gao does not explicitly disclose a processor or a memory accessible to the processor that stores machine-readable instructions permitting the processor to implement the style transfer autoencoder system as comprising: 
However these features are taught by Narayanan:
 a processor (para. [0023]); and 
 a memory accessible to the processor that stores machine-readable instructions permitting the processor to implement the style transfer autoencoder system as comprising (Abstract; para. [0041]; para. [0073]-[0074])

Per Claim 11, Gao in view of Narayanan discloses the style transfer autoencoder system of claim 10, 
 Gao discloses wherein the content encoder and the decoder comprise an autoencoder system in which the content encoder compresses original input data from an input layer into a short code and the decoder learns to un-compress that short code to closely match the original input data (sec. 4.2; fig. 4, Autoencoders as performing encoding/compression and decoding/un-compression learning). 

3.        Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Narayanan as applied to claim 10 above, and further in view of Jia
   Per Claim 12, Gao in view of Narayanan discloses the style transfer autoencoder system of claim 10, 

 However, this feature is taught by Jia (The network is trained to optimize a generalized end-to-end speaker verification loss, so that embeddings of utterances from the same speaker have high cosine similarity, while those of utterances from different speakers are far apart in the embedding space…, sec. 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Jia with the method of Gao in view of Narayanan in arriving at “wherein the target speaker encoder is preliminarily trained to maximize embedding similarities among different utterances of the target speaker and minimize similarities with other speakers”, because such combination would have resulted in to conditioning a synthesis network on a reference speech signal from a desired target speaker (Jia, sec. 2.1).
Per Claim 13, Gao in view of Narayanan and Jia discloses the style transfer autoencoder system of claim 12, 
  Gao discloses the style transfer autoencoder system as selectively operable first in a training mode and second in a conversion mode, wherein: in the training mode, the first neural network in the content encoder and the third network in the decoder are trained in a self-reconstruction training that uses speech inputs from the source speaker into the content encoder and into the target speaker encoder, the self-reconstruction training thereby training the combination of the content encoder and the decoder to adapt to a style of the target speaker (fig. 1; fig. 2; fig. 4; sec. 4.2; sec. 4.3); and in the 
Jia discloses the target speaker encoder that has been pre-trained using the target speaker speech information (sec. 2.1).

Allowable Subject Matter
Claims 6, 7, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Chou and Kameoka (PTO 892)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658